Per Curiam. The county court of Prairie County on October 11, 1924, entered into a written contract with an accountant to audit the books of all .the county officers, and the contract specified the amount and terms of payments to be made to the accountant as compensation for the services rendered. Appellant is a citizen and taxpayer of that county, and he instituted an action in the chancery court to restrain the county judge and the county clerk from proceeding with the performance of said contract. It is alleged in the complaint that, at the time the contract was entered into between the county and the accountant, there was no unexpended appropriation for the payment of general county expenses, and that the county had no authority to enter into the contract, but that the accountant had begun work under the contract, and that the county court had made an allowance of $440.51, payable out of the general county funds, to cover the first installment of the payments under the contract. The prayer of the complaint was that the county judge and the county clerk, and also the county treasurer, be enjoined from further proceeding towards the performance of the contract or payment of compensation to .the accountant thereunder. An answer was filed, and the cause was heard on an agreed statement of facts to the effect that there was no specific appropriation made by the quorum court of Prairie County for the purpose of paying for the auditing of the books of county officers, and that the appropriation for general county purposes for the current fiscal year had been entirely expended. The chancery court rendered a decree dismissing the complaint for want of equity. An appeal has been prosecuted to this court, and appellant applies for a temporary injunction to restrain the officers from proceeding under the contract during the pendency of this appeal. Appellees have brought into the record here copies of the record of the county court showing that, since the rendition of the decree below, the quorum court of Prairie County, at the regular October term, has made an appropriation for general county purposes, which is unexpended, and that the county court has, at a regular session, made an order ratifying and approving the original contract of October 11, 1924. This additional record is pleaded in bar of appellant’s right to prosecute the appeal on the ground that the question involved has become moot, in that the contract has been ratified, and that there has been an appropriation of funds bv the countv court to pay for the services rendered thereunder by the accountant. Conceding, without deciding, that the contract was void and unenforceable at the time of its execution because of the fact that there was no unexpended appropriation of funds,.the county court had full power, after the appropriation bad been made by tbe quorum court, to enter into a contract with tbe accountant to audit tbe books of tbe several county officers, and tbe ratification of the original contract was valid for tbe reason that it was tantamount to making a new contract. Leatham & Co. v. Jackson County, 122 Ark. 114. Tbe statute (Crawford & Moses’ Digest, § 1982) does not require specific appropriations .other than those mentioned, but there is a clause in tbe section of tbe statute referred to above providing for an appropriation for “such other expenses of county government as are allowed by tbe laws of this State,” hence an appropriation under this bead is sufficient to embrace tbe expense of auditing tbe books of tbe county officers. If tbe original contract was void, it was merely because there was no appropriation, and, since there was authority on tbe part of tbe county court at the time of tbe ratification to execute a new contract, such ratification gave validity to the contract and made it enforceable. Tbe fact that a warrant was issued to tbe accountant for compensation earned under tbe original contract does not render the ratification ineffectual. Tbe contract with tbe accountant was an entire one, and, notwithstanding it provided for partial payments as earned, tbe ratification reached to tbe whole contract and validated tbe compensation already earned. To the extent of services already performed and compensation earned, tbe effect is tbe same as if tbe work was performed after ratification. It follows that tbe question originally presented in tbe case has become moot on account of the- subsequent action of tbe county court and quorum court, and appellees have a right to plead such further proceedings in bar of appellant’s, right to prosecute the appeal. Church v. Gallic, 76 Ark. 423. Tbe petition for injunction is denied, and the appeal is dismissed.